Case 1:18-cv-01955-MJD-LSA Document 74 Filed 06/03/19 Page 1 of 2 PageID #: 386



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CYNTHIA NEMETH,                                       )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:18-cv-01955-MJD-LSA
                                                       )
 CARMEL CLAY SCHOOLS,                                  )
 JOHN WILLIAMS,                                        )
 JIM INSKEEP,                                          )
 TOD WINDLAN,                                          )
                                                       )
                               Defendants.             )

                                               ORDER

        This matter comes before the Court on the parties’ Joint Motion to Continue Deadline to

 File Statement of Claims/Defenses, Dispositive Motions, and Damages/Expert Discovery

 Deadlines. [Dkt. 73.] The Court hereby GRANTS IN PART and DENIES IN PART the parties’

 Joint Motion. The approved Case Management Plan as amended [Dkts. 29, 49, & 60] is hereby

 further amended as follows:

        III. Pretrial Pleadings and Disclosures
        H. Any party who wishes to limit or preclude expert testimony at trial shall file any
        such objections on or before August 12, 2019; any response to such motion is due on
        or before August 23, 2019; any reply in support of such motion is due on or before
        August 29, 2019. Any party who wishes to preclude expert witness testimony at the
        summary judgment stage shall file any such objections with their responsive brief
        within the briefing schedule established by S.D. Ind. L.R. 56-1.

        IV. Discovery and Dispositive Motions
        B. On or before June 14, 2019, and consistent with the certification provisions of Fed.
        R. Civ. P. 11(b), the party with the burden of proof shall file a statement of the claims
        or defenses it intends to prove at trial, stating specifically the legal theories upon which
        the claims or defenses are based.

        C. Dispositive motions are expected and shall be filed by July 5, 2019; non-expert
        witness discovery and discovery relating to liability issues shall be completed by May
        24, 2019; all remaining discovery shall be completed by no later than August 2, 2019.
Case 1:18-cv-01955-MJD-LSA Document 74 Filed 06/03/19 Page 2 of 2 PageID #: 387




 All other requirements of the approved Case Management Plan as amended [Dkts. 29, 49, & 60]

 remain in effect.


        SO ORDERED.



        Dated: 3 JUN 2019




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record via
 email generated by the court’s ECF system.
